Case 13-12682-VFP          Doc 650     Filed 07/02/19 Entered 07/02/19 10:21:36                      Desc Main
                                      Document     Page 1 of 10

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY

                                   FEE APPLICATION COVER SHEET

   Debtors: SB Building Associates Limited             Applicant:        Norris McLaughlin, P.A.
           Partnership, SB Milltown Industrial
           Realty Holdings, Alsol Corporation

   Case Nos.: 13-12682 (VFP)                           Clients:          SB Building Associates Limited
              13-12685 (VFP)                                             Partnership, SB Milltown Industrial
              13-12689 (VFP)                                             Realty Holdings, Alsol Corporation

   Chapter:           11                               Case Filed:       February 11, 2013                    __

                                                  SECTION 1
                                                FEE SUMMARY

   ☐ Interim Fee Application No.                 or ☒ Final Fee Application

                                                                      FEES                       EXPENSES
   Total Previous Fee Requested                                   $   625,670.00             $    12,526.54
   Total Fees Allowed To Date:                                    $   625,456.00             $    12,526.54
   Total Retainer (If Applicable)                                 $      -0-                 $        -0-
   Total Holdback (If Applicable)                                 $      -0-                 $        -0-
   Total Received By Applicant                                    $   249,732.03             $    5,267.97

   NAME OF PROFESSIONAL               YEAR ADMITTED                   HOURS          RATE                FEE
   & TITLE                            (OR YEARS OF
                                      PROFESSIONAL
                                      SERVICE)
   SB Building Associates Limited
   Partnership
   1. Morris S. Bauer                 1989(NY)/1990(NJ)                119.70       550.00            65,835.00
   2. Rebecca Price                                                      5.00       265.00             1,325.00


   SB Milltown Industrial Realty
   Holdings, LLC
   1. Morris S. Bauer                 1989(NY)/1990(NJ)                  0.60       550.00              330.00


   Alsol Corporation
   1. Morris S. Bauer.                1989(NY)/1990(NJ)                  0.60       550.00              330.00


   TOTAL                                                               125.90                         67,820.00


           Fee Totals:                                                         $67,820.00
           Disbursement Totals:                                               $ 1,082.92
           Total Fee Application                                               $68,902.921

   1
    Assuming NM is awarded in full the request set forth herein, NM’s final fee award would be fees of $693,276.00
   and expenses of $13,609.46. NM has received $255,000.00 to date and will be owed $451,885.46.
Case 13-12682-VFP            Doc 650       Filed 07/02/19 Entered 07/02/19 10:21:36                Desc Main
                                          Document     Page 2 of 10



                                                   SECTION II
                                               SUMMARY OF SERVICES

 SERVICES RENDERED                                                                      HOURS     FEE

 a) Asset Analysis and Recovery
      Identification and review of potential assets including
      causes of action and non-litigation recoveries.
 b) Asset Disposition
      Sales, leases, abandonment and related transaction work
 c) Avoidance Action Litigation
      Preference and fraudulent transfer litigation.
 d) Business Operations
      Issues related to debtor-in-possession operating in chapter 11 such
      as employee, vendor, tenant issues and other similar problems.
 e) Case Administration                                                                    8.10         4,455.00
      Coordination and compliance activities, including preparation of statement of
      financial affairs, schedules, lists of contracts, United States Trustee interim
      statements and operating reports; contacts with the United States Trustee;
      general creditor inquiries.
 f) Claims Administration and Objections
      Specific claim inquiries; bar date motions; analyses, objections and allowance
      of claims.
 g) Employee Benefits/Pensions
      Review issues such as severance, retention, 401K coverage and continuance of
      pension plan.
 h) Fee/Employment Applications                                                            1.90         1,045.00
      Preparations of employment and fee applications for self or others; motions to
      establish interim procedures.
 i)   Fee/Employment Objections
      Review of an objection to the employment and fee applications of others.
 j)   Financing
      Matters under 361, 363, and 364 including cash collateral and secured claims;
      loan document analysis.
 k) Litigation                                                                             1.20          660.00
      Other than Avoidance Action Litigation (there should be a separate category
      established for each major matter).
 l)   Meeting of Creditors
      Preparing for and attending the conference of creditors, the 341(a) meeting and
      other creditors’ meetings.
 m) Plan and Disclosure Statement                                                        106.50     57,150.00
      Formulation, presentation and confirmation; compliance with the plan
      confirmation order, related orders and rules; disbursement and case closing
      activities, except those related to allowance and objections to allowance of
      claims.
 n) Relief from Stay Proceedings
      Matters relating to termination or continuation of automatic stay under 362.


                                                                2
Case 13-12682-VFP            Doc 650       Filed 07/02/19 Entered 07/02/19 10:21:36                 Desc Main
                                          Document     Page 3 of 10

 o) Accounting/Auditing
      Activities related to maintaining and auditing books of account, preparation of
      financial statements and account analysis.
 p) Business Analysis
      Preparation and review of company business plan; development and review of
      strategies; preparation and review of cash flow forecasts and feasibility studies.
 q) Corporate Finance
      Review financial aspects of potential mergers, acquisitions and disposition of
      company or subsidiaries.
 r) Data Analysis
      Management information systems review, installation and analysis,
      construction, maintenance and reporting of significant case financial data, lease
      rejection, claims, etc.
 s) Litigation Consulting
      Providing consulting and expert witness services related to various bankruptcy
      matters such as insolvency, feasibility, avoiding actions; forensic accounting,
      etc.
 t)   Reconstruction Accounting
      Reconstructing books and records from past transactions and bringing
      accounting current.
 u) Tax Issues
      Analysis of tax issues and preparation of state and federal tax returns.
 v) Valuation
      Appraise or review appraisals of assets.
 w) Travel Time                                                                              8.20    4,510.00

 SERVICE TOTALS:                                                                           125.90   67,820.00




                                                               3
Case 13-12682-VFP               Doc 650      Filed 07/02/19 Entered 07/02/19 10:21:36        Desc Main
                                            Document     Page 4 of 10

                                                  SECTION III
                                            SUMMARY OF DISBURSEMENTS


  DISBURSEMENTS                                                                   AMOUNT
  a) Filing Fees
        Payable to Clerk of Court
  b) Computer Assisted Legal Research
                                                                                   549.63
        Westlaw, Lexis and description of manner calculated.
  c)    Pacer Fees
         Payable to the Pacer Service Center for search and/or print

  d) Fax
        No. of Pages __ Rate per Page 1.00 (Max. $1.00/pg.)
  e) Case Specific Telephone/Conference Call Charges
        Exclusive of overhead charges.
  f) In-house Reproduction Services
        Exclusive of overhead charges.
  g) Outside Reproduction Services
        Including scanning services.
  h) Other Research
        Title searches, UCC searches, Asset searches, Accurint.
  i)    Court Reporting
        Transcripts.
  j)    Travel
                                                                                   486.95
        Mileage, tolls, airfare, parking.
  k) Courier & Express Carries
       Overnight and personal delivery.

  l)    Postage                                                                     46.34
  m) Other (specify) Transcripts
  DISBURSEMENTS TOTAL:                                                            1,082.92



       I certify under penalty of perjury that the above is true and correct.


       Date: July 2, 2019                                   /s/ Morris S. Bauer
                                                            SIGNATURE
 10389410-1




                                                               4
Case 13-12682-VFP        Doc 650    Filed 07/02/19 Entered 07/02/19 10:21:36            Desc Main
                                   Document     Page 5 of 10


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

MORRIS S. BAUER
NORRIS MCLAUGHLIN, P.A.
Former Counsel for the Debtors/Debtors-in-
Possession
400 Crossing Boulevard, 8th Floor
PO Box 5933
Bridgewater, NJ 08807-5933
(908) 722-0700
                                                     Case Nos.:      13-12682 (VFP)
In Re:                                                               13-12685 (VFP)
                                                                     13-12689 (VFP)
S B BUILDING ASSOCIATES LIMITED                      Judge:          Hon. Vincent F. Papalia
PARTNERSHIP,
SB MILLTOWN INDUSTRIAL REALTY                        Chapter:        11
HOLDINGS, LLC, and
ALSOL CORPORATION,

                                   Debtors.

               APPLICATION OF NORRIS McLAUGHLIN, P.A. FOR FINAL
                   ALLOWANCES TO ATTORNEYS FOR DEBTORS

 TO:     THE HONORABLE VINCENT F. PAPALIA
         UNITED STATES BANKRUPTCY JUDGE

         The Application of Norris McLaughlin, P.A. f/k/a Norris, McLaughlin & Marcus, P.A.

 (“NM” or “Your Applicants”), respectfully shows unto Your Honor and alleges:

         1.     Your Applicants are attorneys of the State of New Jersey, duly admitted to practice

 before this Honorable Court.

         2.     Your Applicants further show that on February 11, 2013, S B Building Associates

 Limited Partnership (“S B Building”), SB Milltown Industrial Realty Holdings, LLC. (“SB

 Milltown”), and Alsol Corporation, (“Alsol”, and together with S B Building, and SB Milltown, the

 “Debtors”) each filed a voluntary petition for reorganization pursuant to chapter 11 of the United
Case 13-12682-VFP         Doc 650     Filed 07/02/19 Entered 07/02/19 10:21:36             Desc Main
                                     Document     Page 6 of 10


 States Bankruptcy Code (the “Chapter 11 Cases”), and at that time were continued in possession of

 their assets.

         3.      Your Applicants further show that on March 5, 2013, Orders were entered in the

 Chapter 11 Cases authorizing the retention of NMM as counsel to each of the Debtors. Copies of

 said orders are annexed hereto as Exhibit “A”.

         4.      Your Applicants further show that on June 25, 2019, the Court entered an Order

 relieving NM as counsel to the Debtors.

         5.      Your Applicants further show that the services rendered in conjunction with these

 matters between January 1, 2019 and June 24, 2019, included the following, inter alia:

                 (a)   Conferences with representatives of the Debtors regarding, the USEPA claim,
                       settlement with the USEPA, settlement with Cherry Tree and Sass, Milltown
                       Litigation, and the Fourth Modified Plan; Confirmation process; discovery;
                       Confirmation hearing and initial Confirmation brief and briefs filed by the UST
                       and Boraie;

                 (b)   Attend settlement conference/meetings and Court status conferences;

                 (c)   Review and discuss with client current status of Milltown litigation;

                 (d)   Continue with confirmation hearing, including preparation of witness, legal
                       research; attendance at several hearings;

                 (e)   Review and file monthly operating reports prepared by Debtors;

                 (f)   Review transcripts in detail and prepare initial confirmation brief; and

                 (g)   Numerous conversations with representatives from the Office of the United
                       States Trustee and other parties in interest regarding the Chapter 11 Cases.

         6.      Your Applicants further show that annexed hereto as Exhibit “B”, “C”, “D” are

 computer printouts itemizing all services performed by members and associates of NM for the period

 commencing January 1, 2019 through June 24, 2019 in S B Building, SB Milltown and Alsol

 respectively. As shown on said exhibit, NMM devoted in excess of 125.90 hours of services having

                                                   2
Case 13-12682-VFP         Doc 650    Filed 07/02/19 Entered 07/02/19 10:21:36               Desc Main
                                    Document     Page 7 of 10


 a value of $67,820.00 at this firm’s then existing billing rates. The names of the attorneys nd the

 paralegals involved in this matter, their hourly billing rates. The names of the attorneys involved in

 this matter, their hourly billing rates, the time spend by each of them and the total fees resulting

 therefrom are as follows:

         SB Building Associates                Hours Spent       Hourly Rate      Amount
         Limited Partnership
         1. Morris S. Bauer                             119.70    550.00            65,835.00
         2. Rebecca Price                                 5.00    265.00             1,325.00


         SB Milltown Industrial Realty
         Holdings, LLC
         1. Morris S. Bauer                               0.60    550.00               330.00


         Alsol Corporation
         1. Morris S. Bauer.                              0.60    550.00               330.00


         TOTAL                                         125.90                       67,820.00

        7.      Your Applicants further show that they have incurred out-of-pocket expenses in the

 sum of $1,082.92.

        8.      Your Applicants further show that on August 6, 2013, Your Applicants filed their first

 interim fee application requesting fees in the amount of $21,064.50 and reimbursement of expenses

 in the amount $3,840.08. On September 17, 2013, the Court entered an Order Granting First Interim

 Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin & Marcus, P.A. by

 which Your Applicants were awarded fees in the amount of $21,064.50 and reimbursement of

 expenses in the amount of $3,840.08 (the “First Interim Fee Order”).




                                                   3
Case 13-12682-VFP       Doc 650    Filed 07/02/19 Entered 07/02/19 10:21:36           Desc Main
                                  Document     Page 8 of 10


        9.     Your Applicants further show that on January 27, 2014, Your Applicants filed their

 second interim fee application requesting fees in the amount of $25,852.50 and reimbursement of

 expenses in the amount $504.18. On February 20, 2014, the Court entered an Order Granting

 Second Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin &

 Marcus, P.A. by which Your Applicants were awarded fees in the amount of $25,852.50 and

 reimbursement of expenses in the amount of $504.18 (the “Second Interim Fee Order”).

        10.    Your Applicants further show that on February 3, 2015, Your Applicants filed their

 third interim fee application requesting fees in the amount of $82,894.00 and reimbursement of

 expenses in the amount $612.28. On March 6, 2015, the Court entered an Order Granting Third

 Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin & Marcus,

 P.A. by which Your Applicants were awarded fees in the amount of $82,894.00 and reimbursement

 of expenses in the amount of $612.28 (the “Third Interim Fee Order”).

        11.    Your Applicants further show that on January 27, 2016, Your Applicants filed their

 fourth interim fee application requesting fees in the amount of $72,123.50 and reimbursement of

 expenses in the amount $994.53. On March 2, 2016, the Court entered an Order Granting Fourth

 Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin & Marcus,

 P.A. by which Your Applicants were awarded fees in the amount of $72,123.50 and reimbursement

 of expenses in the amount of $994.53 (the “Fourth Interim Fee Order”).

        12.    Your Applicants further show that on January 31, 2017, Your Applicants filed their

 fifth interim fee application requesting fees in the amount of $73,755.00 and reimbursement of

 expenses in the amount $434.62. On March 2, 2017, the Court entered an Order Granting Fifth

 Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin & Marcus,


                                                4
Case 13-12682-VFP        Doc 650    Filed 07/02/19 Entered 07/02/19 10:21:36             Desc Main
                                   Document     Page 9 of 10


 P.A. by which Your Applicants were awarded fees in the amount of $73,755.00 and reimbursement

 of expenses in the amount of $434.62 (the “Fifth Interim Fee Order”).

        13.     Your Applicants further show that on January 16, 2018, Your Applicants filed their

 sixth interim fee application requesting fees in the amount of $173,948.50 and reimbursement of

 expenses in the amount $1,496.96. On February 22, 2018, the Court entered an Order Granting Sixth

 Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin & Marcus,

 P.A. by which Your Applicants were awarded fees in the amount of $173,734.50 and reimbursement

 of expenses in the amount of $1,496.96 (the “Sixth Interim Fee Order”).

        14.     Your Applicants further show that on January 16, 2019, Your Applicants filed their

 seventh interim fee application requesting fees in the amount of $176,032.00 and reimbursement of

 expenses in the amount $4,643.89. On February 19, 2019, the Court entered an Order Granting

 Seventh Interim Allowances Pursuant to § 331 of the Bankruptcy Code Re: Norris McLaughlin &

 Marcus, P.A. by which Your Applicants were awarded fees in the amount of $176,032.00 and

 reimbursement of expenses in the amount of $4,643.89 (the “Seventh Interim Fee Order”).

        15.     As of this date, Your Applicants have been paid $255,000. Notwithstanding said

 payments, pursuant to this Court’s January 2, 2019 order, the Debtors were to have paid NM $30,000

 per month. The Debtors did not comply with this order.

        16.     Your Applicants certify that the Debtors, through their officers, will have received

 and will have ample opportunity to review the within application for compensation and

 reimbursement of expenses.

        17.     Annexed herewith as Exhibit “E” and made a part hereof is an Affidavit of Morris S.

 Bauer, Esq. submitted pursuant to § 504 of the Bankruptcy Code.


                                                 5
Case 13-12682-VFP            Doc 650      Filed 07/02/19 Entered 07/02/19 10:21:36                     Desc Main
                                        Document      Page 10 of 10


          WHEREFORE, Your Applicants respectfully request that an Order be entered granting

 Norris McLaughlin, P.A., as attorneys for S B Building Associates Limited Partnership, SB Milltown

 Industrial Realty Holdings, LLC., and Alsol Corporation final allowances in the amount of

 $67,820.00 together with reimbursement of their out-of-pocket expenses in the sum of $1,082.92 and

 that the First Interim Fee Order, the Second Interim Fee Order, the Third Interim Fee Order, the

 Fourth Interim Fee Order, the Fifth Interim Fee Order, the Sixth Interim Fee Order, and the Seventh

 Interim Fee Order be deemed final pursuant to §330 of the Bankruptcy Code1.

                                                      NORRIS McLAUGHLIN, P.A.
                                                      Attorneys for Debtors/Debtors-in-Possession


 Dated: July 2, 2019                                  By: /s/ Morris S. Bauer
                                                         MORRIS S. BAUER

 10388103-1




 1
  Assuming NM is awarded in full the request set forth herein, NM’s final fee award would be fees of $693,276.00 and
 expenses of $13,609.46. NM has received $255,000.00 to date and will be owed $451,885.46.

                                                         6
